Citation Nr: 1128458	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-07 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 3, 2009.  

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD on or after September 3, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from July 1999 to November 1999, from October 2001 to January 2002, and from January 2005 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  That decision granted service connection for PTSD and assigned a 30 percent evaluation effective from July 10, 2006.  

The RO subsequently issued another rating decision in September 2009, which increased the disability evaluation for the Veteran's PTSD to 50 percent effective from September 3, 2009.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During a July 2009 hearing before a decision review officer at the RO, the Veteran testified that he was receiving treatment outside of the VA for his PTSD.  Specifically, he stated that he participated in group therapy conducted by a physician with other veterans at work.  He also indicated that he discussed his issues separately with the doctor when necessary.  See July 2009 RO hearing transcript.  Additionally, the Veteran reported during VA outpatient treatment in January 2010 that he occasionally received treatment from an outside psychiatrist named Dr. B. (initials used to protect the Veteran's privacy).  See outpatient treatment records from VA Medical Center in Wilkes-Barre, Pennsylvania, dated in January 2010.  The claims file does not contain any records from either of these private physicians.  

In addition, the Veteran told a September 2009 VA examiner that he planned to seek treatment for his PTSD at the Scranton Vet Center. See September 2009 VA examination report.  There are no treatment records from the Scranton Vet Center currently associated with the claims file, and it is unclear whether he ever sought such treatment.

Based on the foregoing, it appears that there may be outstanding treatment records that the Veteran has identified.  Moreover, the claims file does not contain any treatment records dated after January 2010.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010). Therefore, the RO should attempt to obtain any and all treatment records pertaining to the Veteran's PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.  A specific request should be made for treatment records from his private physician at work and from Dr. B (identified in a January 2010 VA treatment record).

The RO should also obtain any records of treatment for the Veteran from the Vet Center in Scranton, Pennsylvania, as well as any additional VA medical records dated from January 2010 to the present.

2.  If any additional treatment records are obtained or if there is any other reason for further development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The findings of the examiner should also address the level of social and occupational impairment attributable to the Veteran's PTSD. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.





3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence, if any.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is certified to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

